Title: To Thomas Jefferson from Tench Coxe, 23 July 1793
From: Coxe, Tench
To: Jefferson, Thomas



July 23d. 1793

Mr. Coxe has the honor to inform Mr. Jefferson that Mr. John Wilcocks of this city has a few hundred pounds Stg. to sell, in bills on London, at 175 PCt: or five PCt. premium. His Bills are considered as very safe. No other Person is drawing, except Mr. Nicholson, that Mr. Coxe has heard of. Mr. J. has been already informed of Mr. N’s bills.
Mr. Coxe has the honor to send Mr. Jefferson two Volumes of the Bee, containing several papers in continuance of the pamphlet by the same hand. The Writer intends to republish and enlarge them.
